     Case 3:21-cv-00555-AWT Document 10 Filed 07/09/21 Page 1 of 1
                                                              ..r_    1.   _i .1.t,....1          | j¡.j.i....    ....:
                                                         !   1: r    ,..   i:i1,.ij        ji."       ; ij1.,j:           r'":i,i,,




Re: Subverse, lnc. v. Castoro, et al.; Case No. 3:21-cv-00555-AWT

Dear Judge Thompson:

We are the defendants in the above-referenced matter. Since our last
request for a time extension, we were unable to atford any attorney
retainers or fees quoted to us. A firm otfered to represent us at a
discounted rate if we could not find pro bono representation, however
they retracted their offer a few days ago due to concerns we would be
unable to pay attorneys fees.

We request an extension to respond to the complaint pro se as we
continue to find counsel and apply to e-file so as not to miss any further
deadlines.

We apologize and appreciate your consideration.




Emily Molli                       Rocco Castoro
